DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is a non-Final action in response to the preliminary amendment filed on 01/05/2021. Claims 1-13 are canceled; and new claims 14-33 have been added. Therefore, currently claims 14-33 are pending in this application.     
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 21, 22, 25, 29, 30 and 33 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.	
(a)	Each of claims 21 and 29 recites, “the net is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel”; and 
Each of claims 22 and 30 recites, “the nonwoven fabric is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel” 
However, the original disclosure does not have sufficient written description regarding such positioning of the net or the nonwoven fabric at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel. In contrast, the specification describes immersing the net (or the nonwoven fabric) in the polyvinyl alcohol solution so as to be positioned at an approximately central position in the depth of the aqueous polyvinyl alcohol solution (e.g. see the specification: [0130], [0144]).  
Particularly, such immersing of the net (or the nonwoven fabric) at an approximately central position in the depth of the PVA solution, does not necessarily represent the limitations recited per claims 21, 22, 29 and 30. Moreover, the depth implied above with respect to the PVA solution does not necessarily correspond to the thickness of the gel. 
(b)	Claims 25 is dependent on claim 14; and it recites, “wherein the organ is a human skin”. 
Similarly, claim 33 is dependent on claim 26; and it recites, “wherein the organ is a human skin”.
	However, the original disclosure does not have sufficient written description regarding a human skin model; rather, it merely describes an organ model that has “incision feel and tactile property similar to a tissue of a living body such as a human skin” (see [0101] of the specification). 
However, the above does not necessarily imply that the organ model itself is a human skin model. Consequently, each of claims 25 and 33 involves new subject matter.    
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06). 
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 19-22, 24, 25 and 27-30 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Regarding claims 19-22, claim 19 is dependent on claim 14; and it recites, “wherein the organ model has a surface layer of a laminated sheet comprising a sheet made of the material for molding the organ model, and a sheet selected from a resin sheet and a nonwoven fabric wherein the material for molding the organ model comprises the aqueous crosslinked gel made of a polyvinyl alcohol”
	However, it is unclear whether the laminated sheet implied with respect to the surface layer above is referring to the sheet of material implied per claim 14. Particularly, the laminated product, per claim 14, already comprises a sheet of material for molding an organ model and a resin sheet; and wherein the material already comprises an aqueous crosslinked gel made of polyvinyl alcohol. Thus, claim 19 is ambiguous.  	
(b)	Claim 20 further recites, “wherein a net made of a resinor a nonwoven fabric is provided on the undersurface of the surface layer” (emphasis added); however, it is unclear what is implied per the term “resinor”. Consequently, claim 20 is further ambiguous.    
	Nevertheless, for examination purpose, the phrase “a net made of a resinor a nonwoven fabric” is considered to be -- a net made of a resin or a nonwoven fabric --. 
(c)	In addition, claim 22 is dependent on claim 20; and it recites, “wherein the nonwoven fabric is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel”
	However, it is unclear how claim 22 is achieved when the net, per claim 20, is made of just resin. Particularly, claim 20 does not necessarily require nonwoven fabric when a resin net is used. Consequently, claim 22 is further ambiguous.  	
(d)	Claim 24 recites, “wherein the organ is a brain, a heart, an esophagus, a stomach, a bladder, a small intestine, a colon, a liver, a kidney, a pancreas, a spleen or a uterus” (emphasis added); and claim 25 recites, “wherein the organ is a human skin” (emphasis added).
	However, it is unclear whether each of the above claims is referring to the organ model, or an actual organ. Consequently, each of claims 24 and 25 is ambiguous. 
(e)	Regarding claims 27-30, claim 27 is dependent on claim 26; and it recites, “wherein the surface layer comprises a sheet of the material for molding the organ model, and a sheet selected from a resin sheet and a nonwoven fabric, wherein the material for molding the organ model comprises an aqueous crosslinked gel made of a polyvinyl alcohol”
	However, it is unclear whether the sheet being selected from a resin sheet and a nonwoven fabric is an additional sheet, or the same sheet implied with respect to the surface layer. 
It is further unclear whether the limitation, “wherein the material for molding the organ model comprises an aqueous crosslinked gel made of a polyvinyl alcohol”, as recited per claim 27 is referring to the material implied per claim 26, or an additional material. Note that claim 26 already recites that “wherein the material for molding the organ model comprises an aqueous crosslinked gel made of a polyvinyl alcohol”. 
	Accordingly, at least for the reasons indicated above, claims 27-30 are ambiguous.
In addition: 
(f)	Claim 29 is dependent on claim 27; and it recites the limitation, “the net”. However, there is insufficient antecedent basis for the above limitation in the claim. 
(g)	Claim 30 is dependent on claim 27; and it recites, “wherein the nonwoven fabric is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel” (emphasis added).
	However, it is unclear how claim 30 is achieved when the sheet, per claim 27, is made of just resin sheet. Particularly, claim 27 does not necessarily require nonwoven fabric when a resin sheet is used. Consequently, claim 30 is further ambiguous.  	


5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 19-22 and 27-30 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
(a)	Regarding claims 19-22, claim 19 requires the sheet to be selected from a resin sheet and a nonwoven fabric. 
However, claim 14 positively requires a resin sheet as part of the laminated product (e.g. see claim 14, “wherein the laminated product comprises a sheet of a material for molding an organ model and a resin sheet”). 
	Accordingly, claim 19 fails to comply with section §112(d) since it is attempting to exclude a limitation from claim 14, as opposed to adding further limitation(s) to claim 14.  
(b)	In addition, claim 22 is dependent on claim 20; and it recites, “wherein the nonwoven fabric is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel”
	However, claim 20 does not necessarily require a nonwoven fabric if resin is being considered. Consequently, claim 22 fails to further limit claim 20.     
(c)	Regarding claims 27-30, claim 27 requires the sheet to be selected from a resin sheet and a nonwoven fabric. 
However, claim 26 positively requires a resin sheet as part of the surface layer (e.g. see claim 26, “wherein the surface layer is made of a material for molding an organ model and a resin sheet”). 
	Accordingly, claim 27 fails to comply with section §112(d) since it is attempting to exclude a limitation from claim 26, as opposed to adding further limitation(s) to claim 26.
(d)	Similarly, claim 30 is dependent on claim 27; and it recites, “wherein the nonwoven fabric is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel”. 
However, claim 27 does not necessarily require a nonwoven fabric if resin sheet is being considered. Consequently, claim 30 fails to further limit claim 27.     
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 14-22, 24, 26-30 and 32 are rejected under 35 U.S.C.102(b) as being unpatentable over Hyde 2008/0073022. 
Regarding claim 14, Hyde teaches the following claimed limitations: an organ model being a laminated product, wherein the laminated product comprises a sheet of a material for molding an organ model and a resin sheet ([0075]; [0079]; [0085]: e.g. a product that simulates an organ, such as a model that simulates the femoral artery; wherein the model comprises a sheet of material for molding the artery model, including a textile material in the form of meshed nylon, which is a form of resin sheet. Note that the above model involves a plurality of layers; and thus, it is a laminated product), and wherein the material for molding the organ model comprises an aqueous crosslinked gel made of a polyvinyl alcohol ([0080]; [0086]: e.g. the material already comprises aqueous crosslinked gel made of a polyvinyl alcohol (PVA); such as a PVA crosslinked with dimethyl sulfoxide). 
Hyde teaches the claimed limitations as discussed above per claim 14. Hyde further teaches: 
Regarding claim 15, the resin sheet is a net-like resin sheet ([0085]: e.g. the resin sheet implied per claim 14 is a meshed nylon; and therefore, such meshed nylon is itself a netlike resin sheet);
Regarding claim 16, wherein the net-like resin sheet comprises polyester, polyurethane or nylon ([0085]: e.g. since the resin sheet above—per claim 15—is a meshed nylon, it already comprises nylon);
Regarding claim 17, the resin sheet is a polyvinyl alcohol film, a vinyl chloride resin sheet, a polyvinylidene chloride film, a resin sheet made of a polyolefin, a polyester film, a polyurethane film or a polyamide film ([0085]; [0103]: e.g. the resin sheet is not limited to a textile material in the form of meshed nylon; rather, additional types of textile materials, including polyester, is used to form the resin sheet. The above teaching indicates a resin sheet that is a polyester film); 
Regarding claim 18, wherein the sheet of the material for molding an organ model has a thickness of 0.5 to 30 mm ([0081]: e.g. the material for molding the organ model already comprises aqueous crosslinked gel made of a polyvinyl alcohol (PVA); and it has a thickness of 0.5 mm. Accordingly, 0.5 mm overlaps the claimed range);
Regarding claim 19, wherein the organ model has a surface layer of a laminated sheet comprising a sheet made of the material for molding the organ model, and a sheet selected from a resin sheet and a nonwoven fabric wherein the material for molding the organ model comprises the aqueous crosslinked gel made of a polyvinyl alcohol ([0076]; [0085]; [0086]: e.g. the organ model comprises a plurality of laminated layers, including an outer layer that simulates the tunica externia, which is the surface layer; and wherein this surface layer comprises a sheet made of the material for molding the organ model, such as a resin sheet in the form of nylon; and wherein the material already comprises  an aqueous crosslinked gel made of a PVA);
Regarding claim 20, wherein a net made of a resin or a nonwoven fabric is provided on the undersurface of the surface layer ([0083]; [0085]; [0086]; [0103]; [0104]: e.g. the organ model has an inner layer, such as a layer that simulates the media tunica, and this layer comprises a textile material; and wherein this layer is below the outer layer that simulates the tunica adventitia. Particularly, the outer layer is formed by injecting PVA on top of the inner layer, which is the undersurface of the surface layer. In this case, the textile material is in the form of meshed nylon [net made of resin] or felt [nonwoven fabric]); 

Regarding claim 21, wherein the net is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel ([0085]; [0086]; [0103]; [0104]: e.g. the PVA solution is being added or injected to the textile material, such as the meshed nylon; and thereby the PVA solution is allowed to flow within the textile material. Accordingly, the above process positions the net at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel. Note that the claim requires approximation; and therefore, the teaching is sufficient to address the requirement of the claim); 
Regarding claim 22, wherein the nonwoven fabric is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel ([0085]; [0086]; [0103]; [0104]: e.g. the PVA solution is being added or injected to the textile material, such as the felt, which is a nonwoven fabric; and thereby the PVA solution is allowed to flow within the textile material. Accordingly, the above process positions the nonwoven fabric at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel. Here also  the claim requires approximation; and therefore, the teaching is sufficient to address the requirement of the claim).
Note that each of claims 21 and 22 is directed to a product-by-process claim; and therefore, the process utilized does not patentably distinguish any of claims 21 or 22 since the end product is the same as the product that the prior art is teaching (see MPEP 2113).   
Regarding claim 24, Hyde teaches the claimed limitations as discussed above per claim 14. 
Hyde further teaches, wherein the organ is a brain, a heart, an esophagus, a stomach, a bladder, a small intestine, a colon, a liver, a kidney, a pancreas, a spleen or a uterus ([0039]: e.g. various types of organ models can be formed, including a heart model). 
Regarding claim 26, Hyde teaches the following claimed limitations: an organ model comprising a surface layer and a base material, wherein the surface layer is made of a material for molding an organ model and a resin sheet ([0076] to [0080];  [0085]: e.g. an organ model that simulates the femoral artery; wherein the model comprises a plurality of layers, including a surface layer made of PVA and at least one textile material, such as a meshed nylon; and wherein the model further comprises a base involving tubular structures. Note that the meshed nylon corresponds to the resin sheet) , wherein the material for molding the organ model comprises an aqueous crosslinked gel made of a polyvinyl alcohol ([0080]; [0086]: e.g. the material already comprises aqueous crosslinked gel made of a PVA (polyvinyl alcohol); such as a PVA crosslinked with dimethyl sulfoxide), and wherein the base material has a shape corresponding to an organ of a human body (see FIG 9B and FIG 9D: e.g. the base already has a shape corresponding to an organ of a human body; such as the femoral artery).
Hyde teaches the claimed limitations as discussed above per claim 26.  Hyde further teaches:
Regarding claim 27,  wherein the surface layer comprises a sheet of the material for molding the organ model, and a sheet selected from a resin sheet and a nonwoven fabric, wherein the material for molding the organ model comprises an aqueous crosslinked gel made of a polyvinyl alcohol ([0076]; [0085]; [0086]: e.g. the surface layer of the organ model comprises a textile material in the form of meshed nylon [resin sheet] or felt [nonwoven fabric]; and wherein the material already comprises an aqueous crosslinked gel made of a PVA,.See also the discussion presented per claim 26).
Regarding claim 28, wherein a net made of a resin or a nonwoven fabric is provided on the undersurface of the surface layer ([0083]; [0085]; [0086]; [0103]; [0104]: e.g. the organ model has an inner layer, such as a layer that simulates the media tunica, and this layer comprises a textile material; and wherein this layer is below the outer layer that simulates the tunica adventitia. Particularly, the outer layer is formed by injecting PVA on top of the inner layer, which is the undersurface of the surface layer. In this case, the textile material is in the form of meshed nylon [net made of resin] or felt [nonwoven fabric]);
Regarding claim 29, wherein the net is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel ([0085]; [0086]; [0103]; [0104]: e.g. the PVA solution is being added or injected to the textile material, such as the meshed nylon; and thereby the PVA solution is allowed to flow within the textile material. Accordingly, the above process positions the net at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel. Note that the claim requires approximation; and therefore, the teaching is sufficient to address the requirement of the claim);
Regarding claim 30, wherein the nonwoven fabric is positioned at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel ([0085]; [0086]; [0103]; [0104]: e.g. the PVA solution is being added or injected to the textile material, such as the felt, which is a nonwoven fabric; and thereby the PVA solution is allowed to flow within the textile material. Accordingly, the above process positions the nonwoven fabric at an approximately central position of the aqueous crosslinked gel made of a polyvinyl alcohol in the thickness of the gel. Here also  the claim requires approximation; and therefore, the teaching is sufficient to address the requirement of the claim). 
Note that each of claims 29 and 30 is directed to a product-by-process claim; and therefore, the process utilized does not patentably distinguish any of claims 29 or 30 since the end product is the same as the product that the prior art is teaching (see MPEP 2113). 
Regarding claim 32, Hyde teaches the claimed limitations as discussed above per claim 26.  
Hyde further teaches, wherein the organ is a brain, a heart, an esophagus, a stomach, a bladder, a small intestine, a colon, a liver, a kidney, a pancreas, a spleen or a uterus ([0039]: e.g. various types of organ models can be formed, including a heart model). 











Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 23, 25, 31 and 33 are rejected under 35 U.S.C.103(a) as being unpatentable over Hyde 2008/0073022 in view of Sakezles 2008/0187895.
	Regarding each of claims 23 and 31,  Hyde teaches the claimed limitations as discussed above per claims 14 and 26 respectively. 
Hyde further teaches that the organ model has a shape corresponding to an organ of a human body ([0065]; [0075]; [0076]: e.g. the exemplary model, such the model   representing the femoral artery, has a shape that is similar to the shape of an actual femoral artery). 
Hyde does not explicitly describe that the organ model also has a size corresponding to an organ of a human body.
However, Sakezles teaches the process of forming different types of anatomical models of a human body; and wherein the size and geometry of the model is the same as the size and geometry of the actual organ that the model is representing ([0016]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hyde in view of Sakezles; for example, by forming the model(s) to have the same size as the size of the corresponding actual organ that it is representing, so that the organ model would further mimic the actual organ in terms of size, etc., so that the user would have a more realistic model that allows him/her to perform various mock procedures when testing one or more of the medical devices.  
Regarding each of claims 25 and 33  Hyde teaches the claimed limitations as discussed above per claims 14 and 26 respectively. Hyde does not explicitly describe that the organ is a human skin model. However, Sakezles teaches the process of forming different types of anatomical models of a human body, such as the femoral artery model that includes a skin model ([0155]; [0161]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hyde in view of Sakezles; for example, by forming at least one organ model—such as a skin model—that is commonly encountered during a surgical procedure(s), so that the user would have a further opportunity to properly evaluate or test performance issues that medical devices encounter during the initial stages medical procedures. 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 14-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US 11,315,441.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding pending application. 
For example, claim 1 of the above patent (US 11,315,441) encompasses all the features of the broadly recited organ model of current claim 1. 
Accordingly, given the additional features recited per claim 1 of the above patent, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify current claim 1; for example, by incorporating one or more of the additional features recited per claim 1 of the above patent, so that the user would be able to easily obtain an organ model with physical properties that closely match the physical properties of an actual organ that the model is representing.  
Although an exemplary analysis is presented above as applied to claim, it is worth to note that similar type of analysis applies with respect to the rest of the claims.   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715